Citation Nr: 1506088	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-24 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for neuropathy of the right foot.  

2.  Entitlement to service connection for neuropathy of the left foot.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, to include as due to herbicide exposure.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for vision problems.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from May 1968 to June 1988.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal of October 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2011, the Veteran testified during an RO hearing.  A transcript of the hearing is associated with the claims folder.  

With respect to the above rating decisions, in the October 2011 rating decision the RO determined that new and material evidence had not been submitted to reopen the Veteran's claims for service connection for diabetes mellitus and for vision problems.  In the June 2012 rating decision, the RO denied service connection for neuropathy affecting the lower extremities.  

Also, in a January 2012 letter, the RO requested clarification regarding the Veteran's claim of service connection involving his feet.  The Board notes that service connection for "foot problems" had been originally denied in a January 1989 rating decision.  Through his attorney, the Veteran clarified later in January 2012 that he was seeking service connection for neuropathy of the feet and not necessarily any other foot problem.  Subsequently, in a June 2012 decision letter the RO notified the Veteran that service connection for neuropathy of the feet had been denied.  It also notified the Veteran that new and material evidence had not been received to reopen his claim of service connection for foot problems.  The Veteran's attorney has appealed the issue related to neuropathy of the feet and not otherwise appealed the attempt to reopen the previously denied claim for foot problems other than neuropathy of the feet.  As such, the issue of whether new and material evidence has been received to reopen the previously denied claim for service connection for foot problems other than neuropathy of the feet, is not in appellate status.  

Also, the Veteran had been pursuing claims of service connection for hepatitis C, for hypertension, and for right hip bursitis.  In July 2012, he notified the RO that he was withdrawing the claims from consideration.  

The Board also notes that the Veteran had appealed the denial to reopen his claim of service connection for sleep apnea.  In February 2014 rating decision, the RO granted service connection and assigned a 50 percent rating for sleep apnea.  As the benefit sought has been granted, the issue of service connection for sleep apnea is no longer in appellate status.  

(The issue of service connection for neuropathy of the feet as well as the issue of service connection for vision problems (on the merits), are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By a January 2006 rating decision, the RO denied the Veteran's petition to reopen his claim of service connection for vision problems.  The Veteran was notified of the decision but did not appeal.  

2.  By a January 2007 rating decision, the RO denied the Veteran's petition to reopen his claim of service connection for diabetes mellitus.  The Veteran was notified of the decision but did not appeal.  

3.  Evidence received since the RO's January 2006 and January 2007 rating decisions relates to unestablished facts necessary to substantiate the claims of service connection for vision problems and for diabetes mellitus, and it raises a reasonable possibility of substantiating the claims.  

4.  The Veteran has a current diagnosis of diabetes mellitus (type II).  

5.  The evidence is in equipoise as to whether the Veteran served in Vietnam during the Vietnam war.  


CONCLUSIONS OF LAW

1.  A January 2006 rating decision that denied the Veteran's petition to reopen his claim of service connection for vision problems is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence has been received, and the Veteran's claim for service connection for vision problems is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  A January 2007 rating decision that denied the Veteran's petition to reopen his claim for service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2014).

4.  New and material evidence has been received, and the Veteran's claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

5.  The Veteran has diabetes mellitus (type II), that is the result of injury or disease incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran was originally denied service connection for vision problems and for diabetes mellitus in a June 2002 rating decision.  He was notified of that decision and did not appeal.  He was again denied service connection for diabetes mellitus in a February 2004 rating decision.  He was notified of the decision but did not appeal.  

As noted previously, the last final denial of the claim of service connection for vision problems occurred in January 2006.  The last final denial of the claim of service connection for diabetes mellitus occurred in January 2007.  

In December 2010, the Veteran sought to reopen his claims.  Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the evidence received could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court also has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117.  

In the present case, the Veteran is attempting to establish service connection for diabetes mellitus (type II), on a presumptive basis secondary to herbicide exposure.  The Veteran's claim of service connection for vision problems appears based on such disability being secondary to diabetes mellitus.  

While a current diagnosis is shown for the Veteran's diabetes mellitus (type II), in the available medical records, the RO has continued to deny the Veteran's claim, to include vision problems as secondary to diabetes mellitus, based on the lack of documentation that the Veteran actually visited or served in Vietnam.  

During the Vietnam era the Veteran was assigned to Clark Air Force Base (AFB) in the Philippines.  His personnel records document that he was assigned to the 463rd Tactical Airlift Wing while at Clark AFB.  He contends that aircraft from Clark AFB were sent to Vietnam, in particular Cam Ranh Bay, on a temporary basis to conduct missions, and that on occasion he and other support personnel followed the aircraft to Vietnam.  The Veteran's DD Form 214 notes that Veteran's military operational specialty (MOS) as being an aircraft maintenance technician.  

Since the January 2006 and January 2007 final rating decisions, the Veteran has submitted an email he received from an archivist at the Air Force Historical Research Agency, Maxwell Air Force Base (Alabama).  The email is dated in November 2011 and was received by the RO in December 2011.  In particular, the archivist comments:

Please find attached an official transcript of the 463rd Tactical Airlift Wing's official histories covering the July 1970 through December 1971 time period and their operations at Cam Ranh Bay, to include information about maintenance support at [Cam Ranh Bay] provided by the 463rd Organizational Maintenance Squadron.  Although the official unit histories do not include names of the particular individuals that were deployed, it is apparent that the crew chiefs of the [Organizational Maintenance Squadron] were sent to [Cam Ranh Bay] on a routine basis.  

As the Veteran's personnel records document his assignment to the 463rd Organizational Maintenance Squadron while stationed at Clark AFB, the Board finds that the December 2011 email from an archivist at the Air Force Historical Research Agency at Maxwell Air Force Base to be new, as it was not previously considered, and also material-the evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for diabetes mellitus (type II) and for vision problems as secondary to diabetes mellitus (type II).  In other words, the evidence provides support that the Veteran did in fact serve in Vietnam in a maintenance support capacity when aircraft from Clark AFB were temporarily assigned to Cam Ranh Bay in Vietnam to conduct operational missions.  In light of the evidence from the Air Force Historical Research Agency and taking into consideration the low threshold required for reopening, the Board finds that the evidence is sufficiently material to reopen the Veteran's claims for service connection for diabetes mellitus (type II), and for vision problems.  Shade, 24 Vet. App. at 117.

With that said, the Board will readjudicate the reopened claim of service connection for diabetes.  It cannot, however, at this point adjudicate the reopened claim of service connection for vision problems, as further development of the claim is necessary prior to a final adjudication.  The specific evidentiary development needed is discussed in detail in the remand below.  

Service Connection-Diabetes Mellitus

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's service treatment records (STRs) are entirely negative for notations of diabetes.  The post-service record on appeal is similarly negative for notations of diabetes mellitus in the first post-service year.  The Veteran has not otherwise claimed that he developed diabetes during service or within a year of discharge from service.  

The medical evidence reflects current treatment and diagnosis for diabetes mellitus (type II).  The Veteran has contended that he is entitled to service connection for diabetes mellitus (type II), based on his presumed exposure to Agent Orange during temporary assignments to Cam Ranh Bay, Vietnam.  

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including diabetes mellitus (type II).  38 C.F.R. §§ 3.307, 3.309.  For the purposes of § 3.307, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is considered to be an herbicide agent as defined by § 3.307.  

Following a longitudinal review of the evidence of record, the Board finds that while the evidence does not definitively place the Veteran on the ground in Vietnam, it is otherwise raises a reasonable doubt that he did in fact serve for brief periods in Vietnam while with the 463rd Organizational Maintenance Squadron.   

As noted above, the Veteran's MOS is aircraft maintenance technician.  He is also noted to have received during his time in service the Vietnam Service Medal, Republic of Vietnam Gallantry Cross with Palm, and the Republic of Vietnam Campaign Medal.  (Service in Vietnam is not necessarily required to receive any of the identified medals.)  

The Veteran's personnel records reflect that he was stationed in the Philippines from July 1969 to July 1970, and from May 1971 to November 1971.  A written personnel evaluation of the Veteran for the period April 26, 1969 to October 25, 1969, identifies his assignment to the 463rd Organizational Maintenance Squadron at Clark AFB.  It appears the evaluation period covers a period of time when the Veteran was not stationed at Clark AFB.  In the written evaluation, the Veteran was noted to be a team member of a C-130B aircraft squadron.  

In December 2001, the Veteran filed his claim of service connection for diabetes mellitus (type II), alleging exposure during temporary assignments in Vietnam.  The Board finds persuasive that approximately 1 1/2 years prior to his claim, the Veteran reported that he had served in the military and that he had been stationed in a number of countries, to include Vietnam, during treatment at Baptist Medical Center in March 2000.  The treatment at Baptist Medical Center was associated with the Veteran's examination for hepatitis C.  Thus, at the time of the March 2000 examination, a period when the Veteran did not have a claim pending related to herbicide exposure in Vietnam, the Veteran nonetheless reported a history of having served in Vietnam.  

The Board finds the Veteran credible and consistent throughout the claim period with respect to the history he has reported.  This is further supported by a buddy statement from J.D.C. in April 2003, in which Mr. C. recounted having served with the Veteran while both were temporarily assigned to Cam Ranh Bay, Vietnam, as members of the 463rd  Organizational Maintenance Squadron.  Furthermore, the email from the archivist at the Air Force Historical Research Agency at Maxwell Air Force Base also supports the Veteran's contention that he served in Vietnam.  As reported above, the archivist identified that the 463rd Tactical Airlift Wing's official histories did document operations at Cam Ranh Bay with support provided by the 463rd Organizational Maintenance Squadron.  

In a claim for VA benefits, a Veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  Finding evidence both for and against the Veteran's presence in Vietnam while he was assigned to the 463rd Organizational Maintenance Squadron, the Board accepts that the Veteran did serve in Vietnam.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans' benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits).  Therefore, as the evidence supports that the Veteran served in Vietnam he is presumed to have been exposed to herbicide agents.  

Accepting the Veteran's exposure to herbicides in Vietnam, the Veteran is shown to have a current diagnosis of diabetes mellitus (type II).  The disability is a listed presumptive disease associated with exposure to herbicide agents and there is a lack any other evidence linking the Veteran's diabetes mellitus (type II) to some other medical issue or process.  Therefore, service connection for diabetes mellitus (type II) on a presumptive basis to herbicide exposure in Vietnam is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened.  

Service connection for type II diabetes mellitus is granted.  

New and material evidence having been received, the claim of entitlement to service connection for vision problems is reopened; to that limited extent, the appeal of this issue is granted.  



REMAND

In August 2012, the RO received from the Veteran's attorney an August 2012 questionnaire completed by M. S. Powers, D.O.  Dr. Powers identified the Veteran as having diabetic neuropathy involving both feet.  In particular, she reported:

Diabetes of long-standing duration only recently under good control.  Classic symptoms of burning and stinging in feet at bedtime with decreased sensation to light touch noted on exam for diabetic shoes.  

Also received at that time, August 2012, was a questionnaire completed by L. L. Swanson, O.D.  Dr. Swanson diagnosed the Veteran with non-proliferative diabetic retinopathy in the right eye, specifically, a "cotton wool spot" (axoplasmic debris accumulation).  She additionally commented:

Cotton wool spots are a common finding in the retinas of patients with uncontrolled/poorly controlled diabetes.  They are also common with high blood pressure.  [The Veteran] has been diagnosed with both conditions and it is very likely that diabetes has caused it or aggravated it in conjunction with high blood pressure.  

Otherwise, VA treatment records dated in 2003 reflect subjective foot complaints and assessments of diabetes mellitus (type II) with mild neuropathy.  During a subsequent February 2011 QTC examination related to an evaluation for hypertension, the Veteran's lower extremities were normal to neurologic assessment, to include motor and sensory function.  An April 2011 VA Agent Orange Registry Examination reflected the Veteran's denial of paresthesias or dysesthesias.  There was no abnormal sensory finding or abnormality of the peripheral nerves.   

It is unclear to the Board the extent of Dr. Powers' examination of the Veteran, as her questionnaire does not reflect any reported clinical findings or results of testing associated with the Veteran's lower extremities, in particular, his feet.  Also, while it could be that Dr. Powers is the Veteran's treating private physician, the Veteran has not submitted any records from her or otherwise requested VA obtain any records.  Likewise, with regard to his vision, Dr. Swanson's finding is the first evidence of any eye problem.  As with Dr. Powers, it is unclear to the Board whether Dr. Swanson is the Veteran's treating private physician and the Veteran has not otherwise submitted records from her or otherwise requested VA obtain any such records.  

In light of the above and to provide additional confirmation and assessment of findings of neuropathy of the feet and also any visual disorder, in would be helpful to the Board if the Veteran underwent VA examinations.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his claimed neuropathy of the feet and/or vision problems.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received.  The Board is particularly interested in any records of treatment from Dr. M. S. Powers (with respect to neuropathy of the feet) and/or Dr. L. L. Swanson (with respect to retinopathy or other eye disability).  The Board is also interested in the Veteran's VA records available through the CAPRI records system dated since April 2011.  

If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule appropriate VA examinations to determine the nature, extent, and etiology of any claimed neuropathy of the feet and/or visual disorder.  The Veteran's VBMS claims file, along with his Virtual VA file must be made available to each examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.

Neurologic Examination

A detailed history should be obtained by the examiner with regard to the Veteran's claimed neuropathy of the feet.  The examiner is requested to review the record, to include the August 2012 medical questionnaire completed by M. S. Powers, D.O., in which Dr. Powers diagnosed the Veteran with neuropathy of the feet.  (Also see summary of Dr. Powers' findings in the above remand narrative.)  

Following an examination of the Veteran, and the reporting of all clinical findings, the examiner should identify whether the Veteran does have neuropathy of the feet and offer his/her opinion as to medical probabilities that any diagnosed neuropathy of either foot had its onset during service or is otherwise caused or aggravated (permanently worsened beyond its normal progression) by the service-connected diabetes.  

A thorough explanation for any opinion expressed should be provided.  


Eye Examination

A detailed history should be obtained by the examiner with regard to the Veteran's claimed eye disorder (vision problems).  The examiner is requested to review the record, including the August 2012 medical questionnaire completed by L. L. Swanson, OD, in which Dr. Swanson diagnosed the Veteran with non-proliferative retinopathy of the right eye.  (Also see a summary of Dr. Swanson's findings in the above remand narrative.)  

Following an examination of the Veteran, and the reporting of all clinical findings, the examiner should identify whether the Veteran has a disability of either eye, to include diabetic retinopathy, and the medical probabilities that any diagnosed eye disability had its onset during service or is caused or aggravated (permanently worsened beyond its normal progression) by service-connected diabetes or service-connected hypertension.

A thorough explanation for any opinion expressed should be provided.  

3.  Following the development above, readjudicate the issues remaining on appeal-entitlement to service connection for neuropathy of the feet and entitlement to service connection for vision problems.  Such consideration should include on a secondary basis to diabetes and/or hypertension (see Dr. L. L. Swanson's August 2012 eye questionnaire in which she includes hypertension as a possible cause for the Veteran's right eye retinopathy.)  

If a benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


